DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 02/15/2022. Claims 1, 5-15, and 18-25 are pending and have been examined.
All objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,498,898 and 16/664904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The Applicant has amended the independent claims by incorporating previously noted Allowable Subject Matter (claim 2, 11 into claim 25).  Hence, the prior art rejections have been withdrawn. Further, the Applicant has corrected the 35 USC 112b issues as noted in the prior Office Action. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Lundberg teaches method for configuring one or more topic-specific chatbots for a contact center of an enterprise, the method comprising: clustering, by a processor, a plurality of transcripts of interactions between customers and human agents of the contact center of the enterprise to generate a plurality of clusters of interactions (see [0158], where interactive text received from  sample of logged conversations between customers and agents via phone conversations and customer service agents) , each cluster of interactions corresponding to a topic, each of the interactions comprising agent phrases and customer phrases (see [0160], where Figure 10C is carried out as part of executing Figure 10B and 10A, where clustering of the text samples performed based on semantic relationships and are related to a specific concept);  for each cluster of the plurality of clusters of interactions: configuring, by the processor, a topic-specific chatbot in accordance with the deterministic dialogue tree (see [0160]-[0161], Figure 10C, step 3706 where candidate virtual assistant is created based on the concepts); and outputting, by the processor, the one or more topic-specific chatbots, each of the topic-specific chatbots being configured to generate, automatically, responses to messages regarding the topic of the topic-specific chatbot from a customer in an interaction between the customer and the enterprise (see Figure 4, where the created VA is used to respond to user request and see [0160[, where the concepts are used to build the assistant). However, Lundberg does not specifically teach extracting, by the processor, a topic-specific dialogue tree for the cluster.
Lev-Tov does teach extracting, by the processor, a topic-specific dialogue tree for the cluster (see [0094]-[0095], where designing a tree where leaves correspond to a sequence of clusters.), the topic specific dialogue tree comprising nodes connected by edges each of the nodes corresponding to a plurality of agent phrases and each of the edges corresponding to a plurality of customer phrases (see [0017], where tree includes plural agent nodes and customer edges connecting the nodes), modifying, by the processor, the topic-specific dialogue tree to generate a deterministic dialogue tree (see [0091], where pruning based on a criteria takes place)
However, none of the prior art either alone or in combination thereof teaches or makes obvious the combination of limitations as recited in the independent claims. More specifically, the limitations of “modifying, by the processor, the topic-specific dialogue tree to generate a deterministic dialogue tree, including modifying phrases of the agent phrases and the customer phrases characterizing a transition” and “for each group of similar phrases: computing a percentage of interaction of the cluster containing at least one phrase from the group of similar phrases; determining whether the percentage exceeds a threshold occurrence rate; and in response to determining that the percentage exceeds the threshold occurrence rate, generating an anchor corresponding to the group of similar phrases; projecting the anchors onto the interactions of the cluster to represent the interactions as sequences of anchors; computing dialogue flows by aligning the sequences of anchors representing the interactions of the clusters; and computing the topic-specific dialogue tree from the dialogue flows” are not taught by the prior art of record as recited in independent claims 1, 13, and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/01/2022